On Rehearing.
The state filed an application for rehearing.
Appellant thereupon asked that a writ of certiorari issue from this court directing the clerk of the lower court to send up the original bill of exceptions. The writ was issued, and, in response to same, the said original bill of exceptions is before us. It is informative.
From the original bill of exceptions, which we now consider, it plainly appears that appellant did reserve an exception to the action of the trial court in overruling his motion to set aside the verdict and judgment and grant to him a new trial.
As the clerk of the circuit court making up the transcript for this appeal is no longer in office, we pass over the inexcusable omission of this patent portion of the said bill of exceptions.
We content ourselves by stating that, after a careful re-examination of the evidence in the case, we are clearly of the opinion that there was error, of course prejudicial, in overruling appellant's said motion; not only because of the ruling pointed out in our original opinion, but, among other reasons that could be pointed out, because it must be said of the verdict of the jury that, "after allowing all reasonable presumptions of its correctness, the preponderance of the evidence against the verdict is so decided as to clearly convince the court that it is wrong and unjust." Cobb v. Malone  Collins, 92 Ala. 630, 9 So. 738, 740.
The application for rehearing is overruled.
Opinion extended. Application overruled.